Citation Nr: 0829440	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  01-02 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for a bilateral arm 
disability.

3.  Entitlement to service connection for neurological 
pathology of the legs, including as secondary to the service-
connected lumbar strain with hypertrophic changes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to August 
1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in which service connection for hiatal hernia a 
bilateral arm condition, and nerve damage to the legs was 
denied.

VA examination conducted in April 2008 determined that the 
veteran's bilateral leg disability was properly diagnosed as 
degenerative disc disease and arthritis of the lumbar spine 
with radiculopathy down both legs.  The record shows that the 
veteran is service-connected for lumbar strain with 
hypertrophic changes, currently evaluated as 10 percent 
disabling.

A claim for increase for the service connected lower back 
disability is therefore inferred and referred to the RO for 
appropriate action.

The issue of service connection for nerve damage of the legs 
has been characterized accordingly, and is as described on 
the front page of this decision. 

The issue of service connection for neurological pathology of 
the legs, including as secondary to the service connected 
lumbar strain with hypertrophic changes, addressed in the 
REMAND portion of the decision below is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the medical evidence is against a 
finding that the veteran manifests a hiatal hernia.

2.  The medical evidence establishes that the veteran 
manifests neurological and orthopedic disabilities, including 
carpal tunnel syndrome, demyelinating left and right median 
nerve processes, left and right ulnar sensory nerve slowing, 
and arthritis of bilateral hands, wrists, and elbows that are 
the etiological result of injuries sustained while on active 
service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for 
hiatal hernia have not been met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

2. The criteria for entitlement to service connection for 
impairment of the bilateral arms to include carpal tunnel 
syndrome, demyelinating left and right median nerve 
processes, and left and right ulnar sensory nerve slowing, 
and arthritis of bilateral hands, wrists, and elbows have 
been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In March 2001, April 2005, September 2007, December 2007, and 
January 2008 letters, the RO included an explanation of VA's 
duty to assist in obtaining records and providing a medical 
examination or opinion where necessary.  The letters also 
requested that the appellant sign and return authorization 
forms providing consent for VA to obtain his private medical 
records and that the appellant submit any evidence that the 
claimed conditions existed from service to the present time, 
any treatment records pertaining to the claim, any medical 
evidence of current disabilities.

The re-mailed November 2000 statement of the case and 
December 2004 and June 2008 supplemental statements of the 
case provided the appellant with the relevant regulations for 
his service connection claims, including those governing VA's 
notice and assistance duties, as well as an explanation of 
the reason for the denial of the claims.  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his service connection claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, supra.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, attempted to afford the veteran 
physical examinations and obtain medical opinions as to the 
etiology and severity of disabilities, and afforded the 
veteran the opportunity to give testimony before the Board.  
The present case is notable for the difficulties encountered 
in getting documents-including notification to report for VA 
examination-to the veteran.  The veteran moved several times 
in the course of his appeal, and failed to report for various 
VA examinations.  This case was remanded in February 2006 and 
August 2007 to ensure that the veteran received all 
opportunity to report.  Ultimately, the veteran did report 
for VA examination in April 2008.  Unfortunately, by that 
time, the directions to the VA examiner did not include a 
requirement for an opinion as to etiology.  

Notwithstanding, the Board is denying the claim for service 
connection for hiatal hernia, as the April 2008 VA 
examination found no such disability.  In that case, failure 
to obtain an opinion as to etiology cannot be prejudicial.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
Board is granting the claim for a bilateral arm disability 
and remanding the issue of neurological pathology in the 
bilateral legs for further development.  There is thus no 
prejudice to the veteran in proceeding with his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). 

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran avers that he was diagnosed with hiatal hernia 
during active service.  He further contends that injuries he 
incurred as a boxer during active service resulted in his 
current bilateral arm disability.

The veteran's reports of medical history and examination at 
entrance to active service revealed no complaints, diagnoses, 
defects, abnormalities or other findings concerning his 
abdomen, gastrointestinal system, and upper extremities.  
Service medical records show that the veteran was observed to 
have bilateral inguinal hernias during active service.  Re-
examination later in the month detected no hernia.  
Notwithstanding, he was given a profile for hernia and torn 
deltoid.  Service medical records also show complaints of and 
treatment for multiple injuries to his back, shoulders, and 
hands-among other parts of his body-as the result of his 
boxing.  Clinical tests revealed findings of early arthritis 
in the right hand.  His report of medical history at 
discharge reflect complaints of swollen and painful joints 
and frequent indigestion, stomach, liver, or intestinal 
trouble.  The examiner noted that the veteran had had 
frequent upset stomach, defect in his spine with back ache, 
and injuries to his wrists as well as to his knees and 
ankles.  His report of examination at discharge noted 
findings of low back pain but no diagnoses, defects, 
abnormalities or other findings concerning his abdomen, 
gastrointestinal system, or upper extremities.

Hiatal Hernia

VA medical examination conducted in August 1979 detected 
dyspepsia but no clinical findings of hernia or other 
abnormality.  VA hospital treatment records dated in November 
1990 reflect findings of hiatus hernia, peptic ulcer disease, 
and macrocytic anemia.  VA treatment records show complaints 
of and treatment for gastritis and esophageal reflux through 
2002.  However, there were no findings of hiatal hernia.

The case was remanded in February 2006 and August 2007 to 
afford the veteran opportunity to report for VA examination 
to determine the nature and etiology of his claimed hiatal 
hernia.

VA examination conducted in April 2008 found no evidence of 
hiatal hernia and no complaints of acid reflux.  
Specifically, the veteran reported that his heartburn was no 
longer a problem, and that he had not taken medications for 
acid reflux for several months.  He reported no symptoms.  
The examiner noted that review of the claims file revealed 
that the veteran had a complicated gastro-intestinal history, 
but that there was no documented evidence of hiatal hernia.  
Results of a colonoscopy conducted in 2007 were found to be 
normal.  Objective observations were of no anemia, no signs 
of significant weight loss or malnutrition, and no other 
significant physical findings.  The examiner diagnosed no 
evidence of hiatal hernia, and no complaints of acid reflux.  
The examiner noted he had reviewed the veteran's entire 
claims folder in conjunction with examining the veteran.

As the medical evidence contains no current diagnosis of 
hiatal hernia or its residuals, the preponderance of the 
evidence is against service connection for the claimed 
condition. See Brammer, supra.

Where as here, the determinative issue involves medical 
diagnosis and medical opinion of etiology, competent medical 
evidence is required to support the claim. The veteran is not 
competent to offer an opinion as to medical diagnosis or 
causation, consequently his statements to the extent that he 
currently manifests a hiatal hernia that is the result of his 
active service cannot constitute medical evidence. Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the claim for 
service connection for a hiatal hernia. The benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b) 
and service connection is not warranted.

Bilateral Arm Disability

VA treatment records document complaints of and treatment for 
neurological complaints in the left and right hands, wrists, 
and arms.  The veteran was diagnosed with osteoarthritis, 
possible bilateral carpal tunnel syndrome, and neurologic 
deficits secondary to boxing in February and April 2000, and 
was referred for neurological testing.  In October 2000, 
electro diagnostic studies evidenced mild demyelinating left 
median nerve process and mild to moderate demyelinating right 
median nerve process likely due to carpal tunnel syndrome, 
and bilateral ulnar sensory nerve slowing.  The physician 
noted that peripheral neuropathy could not be ruled out.

Private medical records dated in July 2003 showed findings of 
cyst formation and degenerative changes in the carpal bones 
of the left wrist absent acute fracture.  The radiologist 
noted that the findings may indicate the site of a previous 
injury.

The case was remanded in February 2006 and August 2007 to 
afford the veteran an opportunity to report for VA 
examination.

VA examination conducted in April 2008 reflects a history of 
multiple blunt trauma to the hands, wrists, and elbows as the 
result of boxing on the US Army team during active service 
from 1971 through 1978.  The examiner objectively observed 
the veteran to exhibit bony joint enlargement, weakness and 
numbness in the right and left hands, and weakness in the 
right wrist.  X-rays of the elbows showed clinical findings 
of a 1 to 2 millimeter bone density at the right lateral 
epicondyle of the distal humerus, which the radiologist noted 
could represent an old avulsion fracture, but otherwise 
essentially negative elbows.  X-rays of the hands showed 
marginal osteophyte formation involving the majority of the 
interphalangeal joints, the left second and third 
metacarpophalangeal joints, and the right first, second, and 
third metacarpophalangeal joints.  The radiologist noted the 
findings likely represented osteoarthritis but could also 
reflect seronegative spondyloarthropathy.  The examiner 
diagnosed arthritis of both hands, especially the 
interphalangeal joints, arthritis of both wrists, and 
arthritis of both elbows.  The examiner stated he had 
reviewed the veteran's claims file in conjunction with 
examining the veteran. 

The examiner failed to provide an opinion as to the etiology 
of the diagnosed bilateral arm conditions.  However, the 
examiner clearly referenced the veteran's history of boxing 
during active service, and of past multiple injuries the 
veteran received to his hands, wrists, and elbows in the 
course of boxing for the US Army during active service.  This 
is consistent with the findings and opinions of VA treating 
physicians who, as noted above, also referenced the veteran's 
history as a boxer, and of private treating physician who 
found clinical evidence of old injury.  These records contain 
the opinion that the veteran's manifested neurological 
deficits are the result of his boxing.  

There are no other opinions or findings against a finding 
that the veteran's bilateral arm disabilities are the result 
of boxing injuries sustained during his active service.

Given the undisputed fact that the veteran was a boxer during 
active service and sustained multiple blunt injuries to his 
back, shoulders, and hands inservice-including clinical 
findings of early arthritis in the right hand-as the result 
of his boxing; current clinical findings of old injuries in 
the right elbow and left wrist; the diagnoses of arthritis in 
the hands, wrists and elbows with history of boxing injuries; 
and the opinion that the veteran's neurological deficit is 
due to his boxing history, the Board finds that service 
connection for bilateral arm disabilities is warranted.  
Service connection is therefore warranted for bilateral arm 
disabilities to include bilateral hand, wrist, and elbow 
arthritis, demyelinating left median nerve process, 
demyelinating right median nerve process, bilateral ulnar 
sensory nerve slowing, and bilateral carpal tunnel syndrome.  
See 38 C.F.R. § 3.102.


ORDER

Service connection for hiatal hernia is denied.

Service connection for bilateral arm disabilities, to include 
arthritis of the bilateral hands, wrists, and elbows; 
demyelinating left medial nerve process, demyelinating right 
median nerve process, bilateral ulnar sensory nerve slowing, 
and bilateral carpal tunnel syndrome is granted.


REMAND

The veteran also seeks service connection for neurological 
pathology of the legs, including as secondary to the service-
connected lumbar strain with hypertrophic changes.

VA treatment records reflect that the veteran was observed to 
exhibit weakness in his right leg, and that he tends to drag 
it when he walks.  VA treatment records diagnosed 
neurological deficits as the result of his boxing in 2000.

VA examination conducted in April 2008 reflect complaints of 
pain from the lower back radiating down the posterior of both 
legs.  It was not then thought that the veteran's condition 
was neurological in origin, and the neurological examination 
was canceled, and replaced with an examination for spine.  
The examiner noted objective observations of limitation of 
motion of the lumbar spine, and clinical findings of severe 
degenerative disc height at L3-4 with minimal loss at L4-5, 
spondylosis at L3-4 and L4-5, partial sacralization of the 
left L5 transverse process and five nonrib-bearing lumbar 
vertebral segments.  The examiner diagnosed degenerative disc 
disease and arthritis of the lumbar spine with bilateral 
radiculopathy.  No further neurological testing was 
completed.

The February 2006 and August 2007 remands requested that 
neurological examination be accomplished to and an opinion be 
rendered to determine the nature, extent, and etiology of any 
neurological impairment to the veteran's bilateral lower 
extremities.  

The Board recognizes the efforts the RO has made to locate 
the veteran and provide him with the examinations that were 
conducted in April 2008.  The Board further understands that 
the examiner in April 2008 apparently decided that the 
veteran's bilateral lower extremity difficulties were in some 
way related to, or part and parcel of, the already service-
connected lower back disability.  Notwithstanding, such 
action on the examiner's part does not resolve the veteran's 
claim for a bilateral lower leg disability, and it has not 
enabled the Board to do so.

The Board reminds the veteran that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

Neurological examination with an opinion must be accomplished 
in the present case.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified private and 
VA medical treatment records are 
obtained. Document negative responses, 
and inform the veteran so that he may 
make attempts to procure the records on 
his own.

2.  Schedule the veteran for orthopedic 
and neurological examinations by 
appropriate medical professionals to 
determine the nature, extent, and 
etiology of his claimed bilateral lower 
extremity disabilities. All indicated 
tests and studies should be performed. 
The claims folder and a copy of this 
remand must be provided to the examiners 
in conjunction with the examination.

The examiners should provide the 
following opinions.

a)	Is it at least as likely as not that 
any diagnosed left and right leg 
impairment is in any way the result of 
the veteran's active service, to 
include injuries he sustained as a 
result of his boxing during active 
service, or any other incident therein 
or, in the alternative, had its onset 
during active service?

b)	Is it at least as likely as not that 
any diagnosed left and right leg 
impairment is in any way secondary to 
the service-connected lumbar strain 
with hypertrophic changes?

A complete rationale must be provided for 
all opinions rendered.

4. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for neurological pathology of the legs, 
including as secondary to the service-
connected lumbar strain with hypertrophic 
changes, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If any decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and afford a 
responsible period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claim. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


